Citation Nr: 1101899	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-26 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a right lower extremity 
disorder, to include the ankle.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in August 2007 and July 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied the claims.  By the 
August 2007 rating decision, the RO, in part, denied the low 
back, left knee, and peripheral neuropathy claims.  The eye and 
right ankle claims were denied by the July 2008 rating decision.

The Veteran provided testimony at hearings before personnel at 
the RO in December 2007 and April 2009, and before the 
undersigned Veterans Law Judge (VLJ) in November 2010.  
Transcripts from all of these hearings have been associated with 
the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required for 
resolution of the eye disorder claim.  Accordingly, this claim 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

As an additional matter, the Board observes that the Veteran also 
initiated an appeal to the August 2007 rating decision's denial 
of service connection for hearing loss and tinnitus.  However, 
service connection was established for these disabilities by a 
September 2008 decision review officer decision.  In view of the 
foregoing, these issues have been resolved and are not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

The Board further notes that the Veteran has raised the 
issue of entitlement to service connection for prostate 
cancer.  However, the record does not reflect that such a 
claim has been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's low back 
disorder was incurred in or otherwise the result of his active 
service.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's left knee 
disorder was incurred in or otherwise the result of his active 
service.

4.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's peripheral 
neuropathy of the upper extremities was incurred in or otherwise 
the result of his active service.

5.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's peripheral 
neuropathy of the lower extremities was incurred in or otherwise 
the result of his active service.

6.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's right lower 
extremity/ankle disorder was incurred in or otherwise the result 
of his active service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2010).

2.  A left knee disorder was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2010).

3.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  A right lower extremity disorder, to include the ankle, was 
not incurred in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice for the August 2007 rating decision via a January 2007 
letter, and for the July 2008 rating decision via an April 2008 
letter.  Taken together, these letters informed the Veteran of 
what was necessary to substantiate his current appellate claims, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, both letters included information 
regarding disability rating(s) and effective date(s) as mandated 
by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied with the 
exception of his eye claim.  The Veteran's service treatment 
records are on file, as are various post-service medical records.  
Further, the Veteran has had the opportunity to present evidence 
and argument in support of his claims, to include at December 
2007 and April 2009 RO hearings, as well as the November 2010 
Board hearing.  In pertinent part, the Board observes that, as 
detailed below, there is competent medical evidence showing the 
existence of the claimed disabilities.  The Veteran has not 
indicated there are any outstanding records which contain any 
information regarding these disabilities that is not reflected by 
the evidence currently on file.  For example, he has not 
indicated that there is any competent medical evidence not of 
record which relates the claimed disabilities to service, which 
is the focus of this case.  The duty to obtain records only 
applies to records that are "relevant" to the claim.  See 38 
U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 
473, 476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to make the 
existence of any fact that is of consequence to the determination 
of the action more probable or less probable than it would be 
without the evidence."); Golz v. Shinseki, 590 F.3d 1317, 1321 
(Fed. Cir. 2010).  Simply put, the Veteran has not indicated the 
existence of any evidence relevant to the current appellate 
claims that have not been obtained or requested.


With respect to the aforementioned hearings, the Court recently 
held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 
C.F.R. 3.103(c)(2) requires that the RO official or VLJ who 
conducts a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, neither the RO official or the VLJ noted the bases of 
the prior determinations or the elements that were lacking to 
substantiate the Veteran's appellate claims.  However, as 
detailed above the Board has already determined that the Veteran 
received adequate notification which apprised him of the elements 
necessary to substantiate his claims.  Moreover, the testimony of 
the Veteran, to include the questions posed by his accredited 
representative, focused on the elements necessary to substantiate 
the claims; i.e., the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims.  Finally, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2), nor has he identified any 
prejudice in the conduct of either hearing.  As such, the Board 
finds that, consistent with Bryant, the duties set forth in 38 
C.F.R. 3.103(c)(2) have been satisfied. 

The Board further observes that the Veteran was accorded VA 
medical examinations regarding his low back, left knee, and 
peripheral neuropathy claims in March 2008.  Granted, no opinion 
was promulgated as to the etiology of these disabilities, nor was 
an examination specifically accorded in regard to the right lower 
extremity claim.  However, for the reasons detailed below, the 
Board finds that no such development is warranted based on the 
facts of this case.

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this appeal except for the eye 
claim.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

Initially, the Board observes that the competent medical evidence 
confirms that the Veteran has the claimed disabilities of a low 
back disorder, left knee disorder, peripheral neuropathy, and a 
right ankle disorder.  For example, a March 2008 VA peripheral 
nerves examination included diagnoses of lumbosacral degenerative 
joint disease, left sacroiliitis, and peripheral neuropathy with 
paresthesias and neuropathic pain.  A March 2008 VA spine 
examination also diagnosed degenerative joint disease of the 
lumbosacral spine, worse over left side L5-S1; history of sensory 
peripheral neuropathy; knee/ankle pain, unclear etiology, 
degenerative joint disease of the knees; and questionable early 
degenerative joint disease of the ankles.  These findings are 
sufficient for satisfying the requirement of a current 
disability.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) 
(The requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication).

The Veteran essentially contends in his statements and hearing 
testimony that all of these disabilities are due to in-service 
injuries.  For example, he has indicated that he was injured when 
he was dropped into the water from a helicopter near his ship 
while on active duty.  Although he maintains he did not seek 
medical treatment during service, he contends that he experienced 
back pain and numbness of the bottom of his feet since this 
injury.  He also maintains that he did not experience any such 
injuries outside of service.
The Board acknowledges that, in accord with Jandreau, supra, the 
Veteran is competent to describe the type of injury(ies) he 
contends occurred during active service.  However, his 
contentions appear to be inconsistent with the other evidence of 
record.  For example, the injury he contends occurred from being 
dropped from a helicopter into the water does appear to be the 
type that would have been reported at some point in his service 
treatment records.  Nevertheless, with the exception of his eyes, 
the Veteran's service treatment records contain no entries 
indicative of low back problems, left knee problems, peripheral 
neuropathy, or right lower extremity/ankle problems.  More 
importantly, his spine, upper extremities, feet, lower 
extremities, and neurologic system were all clinically evaluated 
as normal on his February 1971 release from active duty 
examination.  In other words, there is competent medical evidence 
to the effect that he did not have any of the current 
disabilities at the time he separated from active service.

In addition, the Board observes that there does not appear to be 
any post-service medical evidence of the claimed disabilities 
until decades after the Veteran's separation from active service.  
The Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (Affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).

The Board also finds it significant that while the Veteran 
received VA educational benefits in the 1970s and 1980s, he did 
not submit his current service connection claims until October 
2006, decades after service.  In other words, the Veteran was 
aware of benefits available through VA, but did not seek them for 
the disabilities he intimates were chronic since service.  If he 
did have such disabilities, it would appear only logical that he 
would have submitted such a claim.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (A veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

The Board further observes that the medical evidence of record, 
including a June to July 2006 VA hospitalization report, reflects 
that the Veteran's peripheral neuropathy developed after he 
received radiation treatment for his prostate cancer.  In other 
words, there is competent medical evidence which indicates the 
etiology of this disability(ies) occurred as a result of post-
service activities.  Moreover, this evidence is inconsistent with 
the current contention that he had numbness of the feet since 
service.

Finally, no competent medical opinion is of record which relates 
any of the claimed disabilities to the Veteran's active service.  
Moreover, the Board concludes that no development on this matter 
is warranted in this case.  In the absence of evidence of in-
service incurrence or aggravation of the claimed disabilities, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, any 
medical nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant complaint 
or clinical finding for a clinician to link these claimed 
disabilities to the Veteran's military service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(A medical opinion is inadequate when unsupported by clinical 
evidence).  Further, even presuming the credibility of the 
Veteran's contentions, without evidence documenting the full 
nature and extent of the claimed in-service injury(ies) and 
residual problems until decades after service, any competent 
medical opinion regarding etiology would be speculative at best.  
See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (Noting that 
the Board need not obtain further medical evidence where the 
medical evidence "indicates that determining the cause is 
speculative").

For these reasons, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for a low back disorder, left knee disorder, 
peripheral neuropathy of the upper and lower extremities, and a 
right lower extremity/ankle disorder.  As the preponderance of 
the evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for peripheral neuropathy of 
the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of 
the lower extremities is denied.

Entitlement to service connection for a right lower extremity 
disorder, to include the ankle, is denied.


REMAND

As mentioned above, unlike the other claimed disabilities, the 
Veteran's service treatment records contain entries confirming he 
experienced eye problems while on active duty.  Specifically, 
records dated in January 1971 noted that he reported to sick bay 
with complaints of "something in both eyes."  It was 
subsequently indicated that he sustained burns to his eyes as a 
result of a light bulb.  No corneal abrasions were noted.  There 
was also no change in his uncorrected vision (20/20) from the 
time of his December 1966 enlistment examination to his February 
1971 release from active duty examination.

The Board notes that the Veteran was accorded VA eye examinations 
in May 2008 and May 2009, but must find that these examinations 
are inadequate for resolution of this case.  For example, the May 
2008 examination diagnosed uncontrolled diabetes, with no 
retinopathy, no clinically significant macular edema (CSME); 
pigmented lesion nasal caruncle OS (left eye) greater than OD 
(right eye); mild cataract OU (both eyes); color blindness, 
congenital; and refractive error.  Similar diagnoses were made by 
the May 2009 VA examination, which also diagnosed dry eye 
syndrome, OD, OS; asymmetric cupping OD greater than OS; 
choroidal nevus OD; asteroid hyalosis OS; and essential 
emmetropia OD, OS with presbyopia OU.

The Board observes that vision loss - a refractive error of the 
eye - is one of the specific conditions that VA does not grant 
service connection for, as it is not considered a disability for 
VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition 
is part of a life-long defect, and is normally a static condition 
which is incapable of improvement or deterioration.  See 
VAOGCPREC 67-90 (1990).  However, except for the references to 
congenital color blindness, it is not clear whether the other 
conditions diagnosed on the May 2008 and May 2009 VA examinations 
are also congenital conditions or acquired disabilities subject 
to service connection.  Further, the May 2008 examination 
contained no opinion as to the etiology of the diagnosed eye 
conditions.

The May 2009 VA examination did include an opinion that it was 
less likely as not that dry eye syndrome related to experiences 
during military service; and that there was no clinical sequelae 
related to service experience.  However, it is not entirely clear 
whether this opinion was applicable to all of the diagnosed eye 
conditions.  More importantly, no rationale was provided in 
support of this opinion.  In this regard, the Court has held that 
a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions").  Therefore, the Board must find that this 
examination is inadequate for resolution of this case.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
Board finds that a new examination and opinion is required for 
resolution of this case.  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that while on remand any outstanding 
medical records regarding the Veteran's eyes should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his eyes since 
May 2009.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.  

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
nature and etiology of his current eye 
conditions.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following evaluation of the Veteran, the 
examiner must indicate whether any 
diagnosis is a congenital/development 
defect or an acquired eye disability.  For 
each acquired eye disability diagnosed, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that it was 
incurred in or otherwise related to his 
active service.

A complete rationale for any opinion 
expressed must be provided, and include 
reference to the Veteran's in-service 
treatment for eye burns in January 1971.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
September 2008 SOC, and provides an opportunity to respond.  The 
case should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


